Title: To George Washington from George Peter Keeports, 8 August 1793
From: Keeports, George Peter
To: Washington, George



Sir,
Baltimore Augst 8th 1793

With due submission I beg leave to offer myself for the Office of Surveyor for the district of Baltimore, which by the death of Colo. Ballard has become vacant. altho’ this is the first time I have the Honor of addressing your Excellency I flatter myself that it will not be considered too presumtive to say that I have had the Honor of serving my Native Country from the commencement

 to the close of the late War, in the Army under your Excellencies command and in the Commissary of Cloathing and Military-stores department in the State of Maryland; in which I discharged the duties of the trust reposed in me without complaint, the testimonials of which services, as soon a⟨s⟩ time will permit to obtain them from His Excellency the Governor of this State and the members of the Executive council, under whose immediate direction I was employed for Six years, I shall take the liberty to transmit to Your Excellency; and shall make it my only Study to discharge with equal Integrity and Satisfaction, the duties of Surveyor should your Excellency think proper to appoint Your Excellencies most Obedient and very Humble Servant

Geo: P. Keeports

